PER CURIAM.
The trial court denied the pro se petition for formal administration of the estate of the appellant’s wife, because the appellant was not represented by an attorney. We reverse, because the petition states that the appellant is his wife’s sole beneficiary. Thus, he is entitled to file the petition without the necessity of an attorney. See Fla. Prob. R. 5.030(a) (“Every guardian and every personal representative, unless the personal representative remains the sole interested person, shall be represented by an attorney admitted to practice in Florida.”) (emphasis added); Benedetto v. Columbia Park Healthcare Sys., 922 So.2d 416 (Fla. 5th DCA 2006).

Reversed and remanded with directions to reinstate the petition for administration.

GROSS, C.J., WARNER and TAYLOR, JJ., concur.